Case 2:21-cv-01816 Document 1-43 Filed 02/26/21 Page 1 of 12 Page ID #:485




             EXHIBIT AQ
          Case 2:21-cv-01816 Document 1-43 Filed 02/26/21 Page 2 of 12 Page ID #:486




Amgen Reports Fourth Quarter And Full Year 2019 Financial Results
January 30, 2020

THOUSAND OAKS, Calif., Jan. 30, 2020 /PRNewswire/ -- Amgen (NASDAQ:AMGN) today announced financial results for the fourth quarter and full
year 2019 versus comparable periods in 2018. Key results include:

        For the fourth quarter, total revenues decreased 1% to $6.2 billion in comparison to the fourth quarter of 2018, reflecting
        the impact of biosimilar and generic competition against select products.
                 Product sales declined 2% globally, while units grew double digits or better for Repatha® (evolocumab), Parsabiv®
                 (etelcalcetide), BLINCYTO® (blinatumomab), Aimovig® (erenumab-aooe), Prolia® (denosumab), Nplate®
                 (romiplostim) and Vectibix® (panitumumab).
        For the full year, total revenues decreased 2% to $23.4 billion, with product sales decreasing 1%.
        GAAP earnings per share (EPS) decreased 5% to $2.85 in the fourth quarter driven by higher operating expenses, offset
        partially by lower weighted-average shares outstanding. GAAP EPS increased 2% to $12.88 for the full year driven by
        lower weighted-average shares outstanding, offset partially by lower operating income.
                 For the fourth quarter, GAAP operating income decreased 14% to $2.0 billion and GAAP operating margin
                 decreased 4.9 percentage points to 34.8%. For the full year, GAAP operating income decreased 6% to $9.7 billion
                 and GAAP operating margin decreased 1.9 percentage points to 43.6%.
        Non-GAAP EPS increased 6% in the fourth quarter to $3.64 and 3% to $14.82 for the full year benefited by lower
        weighted-average shares outstanding. The increase for the full year was offset partially by lower operating income.
                 For the fourth quarter, non-GAAP operating income decreased 4% to $2.6 billion and non-GAAP operating margin
                 decreased 0.7 percentage points to 44.6%. For the full year, non-GAAP operating income decreased 6% to $11.2
                 billion and non-GAAP operating margin decreased 2.4 percentage points to 50.2%.
        The Company generated $8.5 billion of free cash flow for the full year versus $10.6 billion in 2018.
        2020 total revenues guidance of $25.0-$25.6 billion; EPS guidance of $10.85-$11.65 on a GAAP basis and $14.85-$15.60
        on a non-GAAP basis.

 "We are entering a period of new product driven revenue growth," said Robert A. Bradway, chairman and chief executive officer. "Heading
  into 2020, our capital allocation priorities are clear, and we look forward to several important clinical data readouts from our innovative
                                                                pipeline this year."

$Millions, except EPS, dividends paid per share and percentages Q4'19 Q4'18 YOY Δ FY'19 FY'18 YOY Δ
Total Revenues                                                 $6,197$6,230 (1%)$23,362$23,747 (2%)
GAAP Operating Income                                          $2,048$2,382 (14%)$ 9,674$10,263 (6%)
GAAP Net Income                                                $1,703$1,928 (12%)$ 7,842$ 8,394 (7%)
GAAP EPS                                                       $ 2.85$ 3.01 (5%)$ 12.88$ 12.62    2%
Non-GAAP Operating Income                                      $2,621$2,717 (4%)$11,157$11,857 (6%)
Non-GAAP Net Income                                            $2,174$2,186 (1%)$ 9,028$ 9,573 (6%)
Non-GAAP EPS                                                   $ 3.64$ 3.42    6%$ 14.82$ 14.40   3%
Dividends Paid Per Share                                       $ 1.45$ 1.32 10%$ 5.80$ 5.28 10%

References in this release to "non-GAAP" measures, measures presented "on a non-GAAP basis" and to "free cash flow" (computed by subtracting
capital expenditures from operating cash flow) refer to non-GAAP financial measures. Adjustments to the most directly comparable GAAP financial
measures and other items are presented on the attached reconciliations.

Product Sales Performance

        Total product sales decreased 2% for the fourth quarter of 2019 versus the fourth quarter of 2018. Product sales
        decreased 1% for the full year driven by lower net selling price, offset partially by higher unit demand.
        Prolia sales increased 15% for the fourth quarter and 17% for the full year driven by higher unit demand.
        EVENITY® (romosozumab-aqqg) launched in 2019, generating sales of $85 million in the fourth quarter and $189 million
        for the full year.
        Repatha sales increased 26% for the fourth quarter and 20% for the full year driven primarily by higher unit demand, offset
        partially by net selling price.
        Aimovig sales increased 3% for the fourth quarter driven by higher unit demand, offset partially by unfavorable changes in
        accounting estimates. Full year sales grew 157% driven primarily by unit demand.
        Parsabiv sales increased 49% for the fourth quarter and 88% for the full year driven primarily by higher unit demand,
        offset partially by net selling price.
        Otezla® (apremilast) was acquired on Nov. 21, 2019, and generated $178 million in sales for the period.
        Enbrel® (etanercept) sales increased 2% for the fourth quarter and 4% for the full year driven primarily by favorable
           Case 2:21-cv-01816 Document 1-43 Filed 02/26/21 Page 3 of 12 Page ID #:487
        changes in accounting estimates and higher net selling price, offset partially by lower unit demand.
        AMGEVITA ™ (adalimumab) generated $71 million of sales in the fourth quarter and $215 million for the full year.
        KYPROLIS® (carfilzomib) sales increased 6% for the fourth quarter and 8% for the full year driven by higher unit demand.
        XGEVA® (denosumab) sales increased 7% for the fourth quarter and 8% for the full year driven primarily by higher unit
        demand and, to a lesser extent, higher net selling price.
        Vectibix sales increased 8% for the fourth quarter and the full year driven by higher unit demand.
        Nplate sales increased 15% for the fourth quarter and 11% for the full year driven primarily by higher unit demand.
        BLINCYTO sales increased 27% for the fourth quarter and 36% for the full year driven by higher unit demand.
        KANJINTI ™ *(trastuzumab-anns) generated $103 million of sales in the fourth quarter and $226 million for the full year.
        MVASI ™ *(bevacizumab-awwb) generated $84 million of sales in the fourth quarter and $127 million for the full year.
        Neulasta® (pegfilgrastim) sales decreased 43% for the fourth quarter and 28% for the full year driven by the impact of
        biosimilar competition on unit demand and lower net selling price.
        NEUPOGEN® (filgrastim) sales decreased 17% for the fourth quarter driven by the impact of competition on unit demand.
        Sales decreased 28% for the full year driven by the impact of competition on unit demand and lower net selling price.
        EPOGEN® (epoetin alfa) sales decreased 20% for the fourth quarter driven by lower net selling price and unit demand.
        Sales decreased 14% for the full year driven primarily by lower net selling price.
        Aranesp® (darbepoetin alfa) sales decreased 10% for the fourth quarter driven by the impact of competition on unit
        demand and lower net selling price as well as unfavorable changes in inventory. Sales decreased 8% for the full year
        driven primarily by the impact of competition of unit demand.
        Sensipar/Mimpara® (cinacalcet) sales decreased 76% for the fourth quarter and 69% for the full year driven by the impact
        of generic competition on unit demand.

* Registered in the United States.

Product Sales Detail by Product and Geographic Region

$Millions, except percentages         Q4'19     Q4'18 YOY Δ
                                 US   ROW TOTAL TOTAL TOTAL
Prolia®                         $ 499$ 253$ 752$ 655           15%
EVENITY®                            27    58     85      —        *
Repatha®                           117    83    200    159     26%
Aimovig®                            98     —     98     95      3%
Parsabiv®                          156    23    179    120     49%
Otezla®                            139    39    178      —        *
Enbrel®                          1,306    40 1,346 1,315        2%
AMGEVITA ™                           —    71     71     11        *
KYPROLIS®                          171    95    266    251      6%
XGEVA®                             366 123      489    456      7%
Vectibix®                           80 102      182    168      8%
Nplate®                            125    85    210    182     15%
BLINCYTO®                           50    30     80     63     27%
KANJINTI™                           79    24    103     23        *
MVASI™                              79     5     84      —        *
Neulasta®                          583    82    665 1,169    (43%)
NEUPOGEN®                           41    21     62     75   (17%)
EPOGEN®                            210     — 210       264   (20%)
Aranesp®                           180 247      427    474   (10%)
Sensipar®/Mimpara®                  36    71    107    448   (76%)
Other**                             27    60     87     73     19%
Total product sales             $4,369$1,512$ 5,881$ 6,001    (2%)

* Change in excess of 100%
** Other includes GENSENTA, Bergamo, Corlanor® and IMLYGIC®.



$Millions, except percentages         FY'19      FY'18 YOY Δ
                                 US   ROW TOTAL TOTAL TOTAL
Prolia®                       $ 1,772$ 900$ 2,672$ 2,291 17%
EVENITY®                           42 147     189      — *
Repatha®                          376 285     661    550 20%
Aimovig®                          306    —    306    119 *
Parsabiv®                         550   80    630    336 88%
          Case 2:21-cv-01816 Document 1-43 Filed 02/26/21 Page 4 of 12 Page ID #:488

Otezla®                         139    39    178      — *
Enbrel®                       5,050 176 5,226 5,014 4%
AMGEVITA ™                        — 215      215     11 *
KYPROLIS®                       654 390 1,044       968 8%
XGEVA®                        1,457 478 1,935 1,786 8%
Vectibix®                       316 428      744    691 8%
Nplate®                         480 315      795    717 11%
BLINCYTO®                       176 136      312    230 36%
KANJINTI™                       118 108      226     44 *
MVASI™                          121     6    127      — *
Neulasta®                     2,814 407 3,221 4,475 (28%)
NEUPOGEN®                       178    86    264    365 (28%)
EPOGEN®                         867     —    867 1,010 (14%)
Aranesp®                        758 971 1,729 1,877 (8%)
Sensipar®/Mimpara®              252 299      551 1,774 (69%)
Other**                         105 207      312    275 13%
Total product sales         $16,531$5,673$22,204$22,533 (1%)

* Change in excess of 100%
** Other includes GENSENTA, Bergamo, IMLYGIC® and Corlanor®.

Operating Expense, Operating Margin and Tax Rate Analysis

On a GAAP basis:

        Total Operating Expenses increased 8% in the fourth quarter and 2% for the full year. Cost of Sales margin increased 3
        percentage points in the fourth quarter driven primarily by amortization of intangible assets acquired in the Otezla
        acquisition. For the full year, Cost of Sales margin increased 1.4 percentage points driven primarily by unfavorable product
        mix and amortization of intangible assets acquired in the Otezla acquisition, offset partially by lower royalties and lower
        manufacturing costs. Research & Development (R&D) expenses increased 11% in the fourth quarter and 10% for the full
        year driven by higher spending in research and early pipeline in support of our oncology programs. The full year was offset
        partially by lower spend in support of marketed programs. Selling, General & Administrative (SG&A) expenses
        decreased 3% in the fourth quarter driven by lower spend for launched and marketed products and lower general and
        administrative expenses, offset partially by Otezla commercial-related expenses. For the full year, SG&A expenses
        decreased 3% driven by lower general and administrative expenses, the end of certain amortization of intangible assets in
        2018 and lower spend for launched and marketed products, offset partially by Otezla commercial-related expenses. Other
        expenses increased in the fourth quarter driven primarily by restructuring costs in 2019. For the full year, other operating
        expenses decreased driven primarily by an impairment charge in 2018 of an intangible asset.
        Operating Margin decreased 4.9 percentage points in the fourth quarter to 34.8% driven primarily by the Otezla
        acquisition, and decreased 1.9 percentage points for the full year to 43.6%.
        Tax Rate increased 2.3 percentage points in the fourth quarter and 2.1 percentage points for the full year due primarily to
        a prior-year tax benefit associated with intercompany sales under U.S. corporate tax reform.

On a non-GAAP basis:

        Total Operating Expenses Increased 2% in the fourth quarter and 3% for the full year. Cost of Sales margin decreased
        0.2 percentage points in the fourth quarter. For the full year, Cost of Sales margin increased 0.5 percentage points driven
        primarily by unfavorable product mix, offset partially by lower royalties and lower manufacturing costs. R&D expenses
        increased 11% for the fourth quarter and 10% for the full year driven by higher spending in research and early pipeline in
        support of our oncology programs. The full year was offset partially by lower spend in support of marketed programs.
        SG&A expenses decreased 2% in the fourth quarter driven by lower spend for launched and marketed products and lower
        general and administrative expenses, offset partially by Otezla commercial-related expenses. For the full year, SG&A
        expenses decreased 2% driven by lower general and administrative expenses and lower spend for launched and marketed
        products, offset partially by Otezla commercial-related expenses.
        Operating Margin decreased 0.7 percentage points to 44.6% in the fourth quarter, and decreased 2.4 percentage points
        to 50.2% for the full year.
        Tax Rate increased 1.6 percentage points in the fourth quarter and 1.5 percentage points for the full year due primarily to
        a prior-year tax benefit associated with intercompany sales under U.S. corporate tax reform.



$Millions, except percentages               GAAP            Non-GAAP
                                     Q4'19 Q4'18 YOY Δ Q4'19 Q4'18 YOY Δ
Cost of Sales                       $1,253 $1,096 14% $ 790 $ 819    (4%)
           Case 2:21-cv-01816 Document 1-43 Filed 02/26/21 Page 5 of 12 Page ID #:489
% of product sales                       21.3% 18.3%    3 pts. 13.4 % 13.6%(0.2) pts.
Research & Development                 $1,312 $1,182  11% $1,285 $1,162      11%
% of product sales                       22.3% 19.7% 2.6 pts. 21.9 % 19.4% 2.5 pts.
Selling, General & Administrative      $1,513 $1,559  (3%) $1,501 $1,532     (2%)
% of product sales                       25.7% 26.0%(0.3) pts. 25.5 % 25.5% 0.0 pts.
Other                                  $ 71 $ 11        *     $    — $  —     —%
Total Operating Expenses               $4,149 $3,848   8% $3,576 $3,513       2%

Operating Margin
operating income as % of product sales   34.8%     39.7%(4.9) pts. 44.6 %     45.3%(0.7) pts.

Tax Rate                                 14.1%     11.8% 2.3 pts. 14.9 %      13.3% 1.6 pts.

* Change in excess of 100%
pts: percentage points



$Millions, except percentages                   GAAP                  Non-GAAP
                                         FY'19   FY'18 YOY Δ FY'19       FY'18 YOY Δ
Cost of Sales                          $ 4,356 $ 4,101       6%$ 3,065 $ 3,001       2%
% of product sales                        19.6%   18.2% 1.4 pts.  13.8%   13.3% 0.5 pts.
Research & Development                 $ 4,116 $ 3,737      10%$ 4,027 $ 3,657      10%
% of product sales                        18.5%   16.6% 1.9 pts.  18.1%   16.2% 1.9 pts.
Selling, General & Administrative      $ 5,150 $ 5,332     (3%)$ 5,113 $ 5,232     (2%)
% of product sales                        23.2%   23.7%(0.5) pts. 23.0%   23.2%(0.2) pts.
Other                                  $    66 $ 314      (79%)$     — $     —     0.0%
Total Operating Expenses               $13,688 $13,484       2%$12,205 $11,890       3%

Operating Margin
operating income as % of product sales     43.6%     45.5%(1.9) pts.      50.2%   52.6%(2.4) pts.

Tax Rate                                   14.2%     12.1% 2.1 pts.       15.0%   13.5% 1.5 pts.

pts: percentage points

Cash Flow and Balance Sheet

        The Company generated $2.3 billion of free cash flow in the fourth quarter of 2019 versus $3.0 billion in the fourth quarter
        of 2018 due primarily to timing of tax payments. The Company generated $8.5 billion of free cash flow for the full year
        2019 versus $10.6 billion in 2018 due primarily to unfavorable changes in working capital, an advanced tax deposit and
        lower net income.
        The Company's fourth quarter 2019 dividend of $1.45 per share was declared on Oct. 22, 2019, and was paid on Dec. 6,
        2019, to all stockholders of record as of Nov. 15, 2019, representing a 10% increase from the fourth quarter of 2018. The
        Company's first quarter 2020 dividend of $1.60 per share declared on Dec. 11, 2019, will be paid on March 6, 2020, to all
        stockholders of record as of Feb. 14, 2020, representing a 10% increase from that paid in each of the previous four
        quarters of 2019.
        During the fourth quarter of 2019, the Company repurchased 5.1 million shares of common stock at a total cost of $1.1
        billion. For the full year, the Company repurchased 40.2 million shares of common stock at a total cost of $7.6 billion. At
        the end of the fourth quarter, the Company had $6.5 billion remaining under its stock repurchase authorization.



$Billions, except shares         Q4'19Q4'18YOY ΔFY'19FY'18YOY Δ
Operating Cash Flow              $ 2.5 $ 3.2 $ (0.7) $ 9.2$ 11.3$ (2.1)
Capital Expenditures               0.2 0.2       0.0 0.6 0.7 (0.1)
Free Cash Flow                     2.3 3.0 (0.6) 8.5 10.6 (2.0)
Dividends Paid                     0.9 0.8       0.0 3.5 3.5        0.0
Share Repurchases                  1.1 2.2 (1.1) 7.6 17.9 (10.2)
Average Diluted Shares (millions) 598 640 (42) 609 665 (56)

Cash and Investments                 8.9 29.3 (20.4) 8.9 29.3 (20.4)
Debt Outstanding                    29.9 33.9 (4.0) 29.9 33.9 (4.0)
Stockholders' Equity                 9.7 12.5 (2.8) 9.7 12.5 (2.8)

Note: Numbers may not add due to rounding

2020 Guidance

For the full year 2020, the Company expects:
           Case 2:21-cv-01816 Document 1-43 Filed 02/26/21 Page 6 of 12 Page ID #:490
         Total revenues in the range of $25.0 billion to $25.6 billion.
         On a GAAP basis, EPS in the range of $10.85 to $11.65 and a tax rate in the range of 10.5% to 11.5%.
         On a non-GAAP basis, EPS in the range of $14.85 to $15.60 and a tax rate in the range of 13.5% to 14.5%.
         Capital expenditures to be approximately $700 million.

Fourth Quarter Product and Pipeline Update

The Company provided the following updates on selected product and pipeline programs:

Otezla

         Data from the Phase 3 study in patients with mild-to-moderate psoriasis are expected by mid-year 2020.
         A supplemental New Drug Application (sNDA) to expand the Prescribing Information to include data from the Phase 3
         scalp psoriasis study is under review by the U.S. Food and Drug Administration (FDA) with a Prescription Drug User Fee
         Act target action date in April 2020.

EVENITY

         In December 2019, the European Commission (EC) granted marketing authorization for EVENITY for the treatment of
         severe osteoporosis in postmenopausal women at high risk of fracture.

KYPROLIS

         In January, an sNDA was submitted to the FDA to expand the Prescribing Information to include KYPROLIS in combination
         with dexamethasone and DARZALEX® (daratumumab) for patients with relapsed or refractory multiple myeloma based on
         data from the Phase 3 CANDOR study.
         In November, a marketing authorization application (MAA) was accepted by the China National Medical Products
         Administration (NMPA) for the use of KYPROLIS plus dexamethasone for the treatment of relapsed and refractory multiple
         myeloma.

BLINCYTO

         In December, the China NMPA granted priority review for the MAA for the treatment of adults with relapsed or refractory
         B-cell acute lymphoblastic leukemia.

AMG 510

         A potentially pivotal Phase 2 monotherapy study in advanced non-small cell lung cancer (NSCLC) completed enrollment
         and data are expected in 2020.
         A Phase 2 monotherapy study is enrolling advanced colorectal cancer patients.
         A Phase 1b study in combination with MEK inhibition is enrolling advanced colorectal and non-small cell lung cancer
         patients.
         The ongoing Phase 1 monotherapy study is also enrolling treatment naïve NSCLC patients.
         In 2020, additional data are expected from the first-in-human monotherapy study in patients with multiple solid tumors, and
         initial data are expected from a Phase 1 study in combination with KEYTRUDA® (pembrolizumab) in patients with
         advanced NSCLC.
         In January, the Company announced strategic collaborations with leading diagnostic companies, Guardant Health, Inc. and
         QIAGEN N.V., to develop blood- and tissue-based companion diagnostics, respectively.

Omecamtiv mecarbil

         Data from the event driven Phase 3 GALACTIC-HF cardiovascular outcomes study are expected in Q4 2020.

AVSOLA™ (infliximab-axxq)

         In December, the FDA approved AVSOLA for all approved indications of the reference product, Remicade® (infliximab).

ABP 798 (biosimilar rituximab)

         In December, a Biologics License Application was submitted to the FDA for ABP 798, a biosimilar candidate to Rituxan®
         (rituximab).

EVENITY is developed in collaboration with UCB globally, as well as our joint venture partner Astellas in Japan

Omecamtiv mecarbil is being developed under a collaboration between Amgen and Cytokinetics, with funding and strategic support from Servier

KEYTRUDA is a registered trademark of Merck Sharp & Dohme Corp., a subsidiary of Merck & Co. Inc.
           Case 2:21-cv-01816 Document 1-43 Filed 02/26/21 Page 7 of 12 Page ID #:491
Remicade is a registered trademark of Janssen Biotech Inc.

Rituxan is a registered trademark of Biogen Inc.

Non-GAAP Financial Measures
In this news release, management has presented its operating results for the fourth quarters and full years of 2019 and 2018, in accordance with U.S.
Generally Accepted Accounting Principles (GAAP) and on a non-GAAP basis. In addition, management has presented its full year 2020 EPS and tax
rate guidance in accordance with GAAP and on a non-GAAP basis. These non-GAAP financial measures are computed by excluding certain items
related to acquisitions, restructuring and certain other items from the related GAAP financial measures. Reconciliations for these non-GAAP financial
measures to the most directly comparable GAAP financial measures are included in the news release. Management has also presented Free Cash
Flow (FCF), which is a non-GAAP financial measure, for the fourth quarters and full years of 2019 and 2018. FCF is computed by subtracting capital
expenditures from operating cash flow, each as determined in accordance with GAAP.

The Company believes that its presentation of non-GAAP financial measures provides useful supplementary information to and facilitates additional
analysis by investors. The Company uses certain non-GAAP financial measures to enhance an investor's overall understanding of the financial
performance and prospects for the future of the Company's ongoing business activities by facilitating comparisons of results of ongoing business
operations among current, past and future periods. The Company believes that FCF provides a further measure of the Company's liquidity.

The Company uses the non-GAAP financial measures set forth in the news release in connection with its own budgeting and financial planning
internally to evaluate the performance of the business, including to allocate resources and to evaluate results relative to incentive compensation
targets. The non-GAAP financial measures are in addition to, not a substitute for, or superior to, measures of financial performance prepared in
accordance with GAAP.

About Amgen
Amgen is committed to unlocking the potential of biology for patients suffering from serious illnesses by discovering, developing, manufacturing and
delivering innovative human therapeutics. This approach begins by using tools like advanced human genetics to unravel the complexities of disease
and understand the fundamentals of human biology.

Amgen focuses on areas of high unmet medical need and leverages its expertise to strive for solutions that improve health outcomes and dramatically
improve people's lives. A biotechnology pioneer since 1980, Amgen has grown to be one of the world's leading independent biotechnology companies,
has reached millions of patients around the world and is developing a pipeline of medicines with breakaway potential.

For more information, visit www.amgen.com and follow us on www.twitter.com/amgen.

Forward-Looking Statements
This news release contains forward-looking statements that are based on the current expectations and beliefs of Amgen. All statements, other than
statements of historical fact, are statements that could be deemed forward-looking statements, including any statements on the outcome, benefits and
synergies of collaborations with any other company, including BeiGene, Ltd., or the Otezla acquisition, including anticipated Otezla sales growth and
the timing of non-GAAP EPS accretion, as well as estimates of revenues, operating margins, capital expenditures, cash, other financial metrics,
expected legal, arbitration, political, regulatory or clinical results or practices, customer and prescriber patterns or practices, reimbursement activities
and outcomes and other such estimates and results. Forward-looking statements involve significant risks and uncertainties, including those discussed
below and more fully described in the Securities and Exchange Commission reports filed by Amgen, including our most recent annual report on Form
10-K and any subsequent periodic reports on Form 10-Q and current reports on Form 8-K. Unless otherwise noted, Amgen is providing this
information as of the date of this news release and does not undertake any obligation to update any forward-looking statements contained in this
document as a result of new information, future events or otherwise.

No forward-looking statement can be guaranteed and actual results may differ materially from those we project. Our results may be affected by our
ability to successfully market both new and existing products domestically and internationally, clinical and regulatory developments involving current
and future products, sales growth of recently launched products, competition from other products including biosimilars, difficulties or delays in
manufacturing our products and global economic conditions. In addition, sales of our products are affected by pricing pressure, political and public
scrutiny and reimbursement policies imposed by third-party payers, including governments, private insurance plans and managed care providers and
may be affected by regulatory, clinical and guideline developments and domestic and international trends toward managed care and healthcare cost
containment. Furthermore, our research, testing, pricing, marketing and other operations are subject to extensive regulation by domestic and foreign
government regulatory authorities. We or others could identify safety, side effects or manufacturing problems with our products, including our devices,
after they are on the market. Our business may be impacted by government investigations, litigation and product liability claims. In addition, our
business may be impacted by the adoption of new tax legislation or exposure to additional tax liabilities. If we fail to meet the compliance obligations in
the corporate integrity agreement between us and the U.S. government, we could become subject to significant sanctions. Further, while we routinely
obtain patents for our products and technology, the protection offered by our patents and patent applications may be challenged, invalidated or
circumvented by our competitors, or we may fail to prevail in present and future intellectual property litigation. We perform a substantial amount of our
commercial manufacturing activities at a few key facilities, including in Puerto Rico, and also depend on third parties for a portion of our manufacturing
activities, and limits on supply may constrain sales of certain of our current products and product candidate development. We rely on collaborations
with third parties for the development of some of our product candidates and for the commercialization and sales of some of our commercial products.
In addition, we compete with other companies with respect to many of our marketed products as well as for the discovery and development of new
products. Discovery or identification of new product candidates or development of new indications for existing products cannot be guaranteed and
movement from concept to product is uncertain; consequently, there can be no guarantee that any particular product candidate or development of a
new indication for an existing product will be successful and become a commercial product. Further, some raw materials, medical devices and
component parts for our products are supplied by sole third-party suppliers. Certain of our distributors, customers and payers have substantial
purchasing leverage in their dealings with us. The discovery of significant problems with a product similar to one of our products that implicate an
entire class of products could have a material adverse effect on sales of the affected products and on our business and results of operations. Our
efforts to collaborate with or acquire other companies, products or technology, and to integrate the operations of companies or in support of products
or technology we have acquired, may not be successful. A breakdown, cyberattack or information security breach could compromise the
confidentiality, integrity and availability of our systems and our data. Our stock price is volatile and may be affected by a number of events. Our
business performance could affect or limit the ability of our Board of Directors to declare a dividend or our ability to pay a dividend or repurchase our
common stock. We may not be able to access the capital and credit markets on terms that are favorable to us, or at all.
           Case 2:21-cv-01816 Document 1-43 Filed 02/26/21 Page 8 of 12 Page ID #:492
CONTACT: Amgen, Thousand Oaks
Trish Hawkins, 805-447-5631 (media)
Arvind Sood, 805-447-1060 (investors)

Amgen Inc.
Consolidated Statements of Income - GAAP
(In millions, except per-share data)
(Unaudited)

                                                                     Three months ended Years ended
                                                                        December 31,    December 31,
                                                                       2019     2018    2019 2018
Revenues:
 Product sales                                                       $   5,881 $   6,001$22,204$22,533
Other revenues                                                             316       229 1,158 1,214
Total revenues                                                           6,197     6,230 23,362 23,747

Operating expenses:
Cost of sales                                                            1,253     1,096 4,356 4,101
Research and development                                                 1,312     1,182 4,116 3,737
Selling, general and administrative                                      1,513     1,559 5,150 5,332
Other                                                                       71        11     66    314
Total operating expenses                                                 4,149     3,848 13,688 13,484

Operating income                                                         2,048     2,382   9,674 10,263

Interest expense, net                                                      301      352    1,289   1,392
Interest and other income, net                                             236      155      753     674

Income before income taxes                                               1,983     2,185   9,138   9,545

Provision for income taxes                                                 280      257    1,296   1,151

Net income                                                           $   1,703 $   1,928$ 7,842$ 8,394

Earnings per share:
Basic                                                                $    2.87 $    3.04$ 12.96$ 12.70
Diluted                                                              $    2.85 $    3.01$ 12.88$ 12.62

Weighted-average shares used in calculation of earnings per share:
Basic                                                                      593      635     605     661
Diluted                                                                    598      640     609     665




Amgen Inc.
Consolidated Balance Sheets - GAAP
(In millions)

                                                  December 31,
                                                   2019     2018
                                                (Unaudited)
Assets
Current assets:
Cash, cash equivalents and marketable securities $     8,911$29,304
Trade receivables, net                                 4,057 3,580
Inventories                                            3,584 2,940
Other current assets                                   1,888 1,794
Total current assets                                  18,440 37,618

Property, plant and equipment, net                     4,928 4,958
Intangible assets, net                                19,413 7,443
Goodwill                                              14,703 14,699
Other assets                                           2,223 1,698
Total assets                                     $    59,707$66,416

Liabilities and Stockholders' Equity
Current liabilities:
Accounts payable and accrued liabilities         $     9,882$ 9,069
Current portion of long-term debt                      2,953 4,419
            Case 2:21-cv-01816 Document 1-43 Filed 02/26/21 Page 9 of 12 Page ID #:493
Total current liabilities                                12,835 13,488

Long-term debt                                           26,950 29,510
Long-term deferred tax liabilities                          606    864
Long-term tax liabilities                                 8,037 8,770
Other noncurrent liabilities                              1,606 1,284
Total stockholders' equity                                9,673 12,500
Total liabilities and stockholders' equity          $    59,707$66,416

Shares outstanding                                          591   630



Amgen Inc.
GAAP to Non-GAAP Reconciliations
(Dollars in millions)
(Unaudited)

                                                                                         Three months ended  Years ended
                                                                                            December 31,    December 31,
                                                                                           2019     2018    2019     2018
GAAP cost of sales                                                                       $ 1,253 $ 1,096 $ 4,356 $ 4,101
Adjustments to cost of sales:
Acquisition-related expenses (a)                                                           (463) (276)          (1,291) (1,099)
Certain net charges pursuant to our restructuring initiatives                                 —    (1)               —      (1)
Total adjustments to cost of sales                                                         (463) (277)          (1,291) (1,100)
Non-GAAP cost of sales                                                                   $ 790 $ 819           $ 3,065 $ 3,001

GAAP cost of sales as a percentage of product sales                                         21.3%      18.3%      19.6%    18.2%
Acquisition-related expenses (a)                                                            -7.9       -4.7       -5.8     -4.9
Certain net charges pursuant to our restructuring initiatives                                0.0        0.0        0.0      0.0
Non-GAAP cost of sales as a percentage of product sales                                     13.4%      13.6%      13.8%    13.3%

GAAP research and development expenses                                                   $ 1,312    $ 1,182    $ 4,116 $ 3,737
Adjustments to research and development expenses:
Acquisition-related expenses (a)                                                             (25)       (19)       (87)    (78)
Certain net charges pursuant to our restructuring initiatives                                 (2)        (1)        (2)     (2)
Total adjustments to research and development expenses                                       (27)       (20)       (89)    (80)
Non-GAAP research and development expenses                                               $ 1,285    $ 1,162    $ 4,027 $ 3,657

GAAP research and development expenses as a percentage of product sales                     22.3%      19.7%      18.5%    16.6%
Acquisition-related expenses (a)                                                            -0.4       -0.3       -0.4     -0.4
Certain net charges pursuant to our restructuring initiatives                                0.0        0.0        0.0      0.0
Non-GAAP research and development expenses as a percentage of product sales                 21.9%      19.4%      18.1%    16.2%

GAAP selling, general and administrative expenses                                        $ 1,513    $ 1,559    $ 5,150 $ 5,332
Adjustments to selling, general and administrative expenses:
Acquisition-related expenses (a)                                                             (12)    (19)         (38)     (84)
Certain net charges pursuant to our restructuring initiatives                                  —      (8)            1     (16)
Total adjustments to selling, general and administrative expenses                            (12)    (27)         (37)   (100)
Non-GAAP selling, general and administrative expenses                                    $ 1,501 $ 1,532       $ 5,113 $ 5,232

GAAP selling, general and administrative expenses as a percentage of product sales          25.7%      26.0%      23.2%    23.7%
Acquisition-related expenses (a)                                                            -0.2       -0.3       -0.2     -0.4
Certain net charges pursuant to our restructuring initiatives                                0.0       -0.2        0.0     -0.1
Non-GAAP selling, general and administrative expenses as a percentage of product sales      25.5%      25.5%      23.0%    23.2%

GAAP operating expenses                                                                  $ 4,149    $ 3,848    $13,688 $13,484
Adjustments to operating expenses:
Adjustments to cost of sales                                                               (463)   (277)  (1,291) (1,100)
Adjustments to research and development expenses                                             (27)    (20)    (89)    (80)
Adjustments to selling, general and administrative expenses                                  (12)    (27)    (37)   (100)
Certain net charges pursuant to our restructuring initiatives                                (46)     (1)    (44)       7
Certain other expenses                                                                         —       —       —     (25)
Acquisition-related adjustments (b)                                                          (25)    (10)    (22)   (296)
Total adjustments to operating expenses                                                    (573)   (335)  (1,483) (1,594)
Non-GAAP operating expenses                                                              $ 3,576 $ 3,513 $12,205 $11,890

GAAP operating income                                                                    $ 2,048    $ 2,382    $ 9,674 $10,263
         Case 2:21-cv-01816 Document 1-43 Filed 02/26/21 Page 10 of 12 Page ID #:494
Adjustments to operating expenses                                                               573           335       1,483   1,594
Non-GAAP operating income                                                                   $ 2,621       $ 2,717     $11,157 $11,857




                                                                                           Three months ended            Years ended
                                                                                              December 31,              December 31,
                                                                                             2019     2018              2019     2018
GAAP operating income as a percentage of product sales                                        34.8%     39.7%            43.6%    45.5%
Adjustments to cost of sales                                                                   7.9       4.7              5.8      4.9
Adjustments to research and development expenses                                               0.4       0.3              0.4      0.4
Adjustments to selling, general and administrative expenses                                    0.2       0.5              0.2      0.5
Certain net charges pursuant to our restructuring initiatives                                  0.8       0.0              0.2      0.0
Certain other expenses                                                                         0.0       0.0              0.0      0.0
Acquisition-related adjustments (b)                                                            0.5       0.1              0.0      1.3
Non-GAAP operating income as a percentage of product sales                                    44.6%     45.3%            50.2%    52.6%

GAAP interest and other income, net                                                         $     236 $       155 $      753 $   674
Adjustments to other income (c)                                                                     —           —          —     (68)
Non-GAAP interest and other income, net                                                     $     236 $       155 $      753 $   606

GAAP income before income taxes                                                             $ 1,983 $ 2,185 $ 9,138 $ 9,545
Adjustments to operating expenses                                                               573     335   1,483   1,594
Adjustments to other income (c)                                                                   —       —       —     (68)
Non-GAAP income before income taxes                                                         $ 2,556 $ 2,520 $10,621 $11,071

GAAP provision for income taxes                                                             $     280     $   257     $ 1,296 $ 1,151
Adjustments to provision for income taxes:
Income tax effect of the above adjustments (d)                                                     99          77     329     362
Other income tax adjustments (e)                                                                    3           —     (32)    (15)
Total adjustments to provision for income taxes                                                   102          77     297     347
Non-GAAP provision for income taxes                                                         $     382     $   334 $ 1,593 $ 1,498

GAAP tax as a percentage of income before taxes                                                   14.1%       11.8%      14.2%   12.1%
Adjustments to provision for income taxes:
Income tax effect of the above adjustments (d)                                                     0.7         1.5        1.1     1.6
Other income tax adjustments (e)                                                                   0.1         0.0       -0.3    -0.2
Total adjustments to provision for income taxes                                                    0.8         1.5        0.8     1.4
Non-GAAP tax as a percentage of income before taxes                                               14.9%       13.3%      15.0%   13.5%

GAAP net income                                                                             $ 1,703       $ 1,928     $ 7,842 $ 8,394
Adjustments to net income:
Adjustments to income before income taxes, net of the income tax effect                         474           258   1,154   1,164
Other income tax adjustments (e)                                                                 (3)            —      32      15
Total adjustments to net income                                                                 471           258   1,186   1,179
Non-GAAP net income                                                                         $ 2,174       $ 2,186 $ 9,028 $ 9,573




Amgen Inc.
GAAP to Non-GAAP Reconciliations
(In millions, except per-share data)
(Unaudited)

The following table presents the computations for GAAP and non-GAAP diluted earnings per share:

                                                Three months ended Three months ended
                                                 December 31, 2019      December 31, 2018
                                                GAAP    Non-GAAP       GAAP   Non-GAAP
Net income                                     $ 1,703 $        2,174 $ 1,928 $        2,186

Weighted-average shares for diluted EPS             598             598      640           640

Diluted EPS                                    $    2.85 $          3.64 $   3.01 $       3.42
          Case 2:21-cv-01816 Document 1-43 Filed 02/26/21 Page 11 of 12 Page ID #:495
                                                       Year ended             Year ended
                                                    December 31, 2019      December 31, 2018
                                                   GAAP    Non-GAAP       GAAP    Non-GAAP
Net income                                        $ 7,842 $        9,028 $ 8,394 $        9,573

Weighted-average shares for diluted EPS                 609             609       665              665

Diluted EPS                                       $ 12.88 $           14.82 $ 12.62 $            14.40

(a)The adjustments related primarily to noncash amortization of intangible assets acquired in business combinations.

(b)For the year ended December 31, 2018, the adjustment related primarily to an impairment charge associated with a nonkey in-process research
   and development asset.

(c)For the year ended December 31, 2018, the adjustment related to the net gain associated with the Kirin-Amgen, Inc., share acquisition.

(d)The tax effect of the adjustments between our GAAP and non-GAAP results takes into account the tax treatment and related tax rate(s) that apply
   to each adjustment in the applicable tax jurisdiction(s). Generally, this results in a tax impact at the U.S. marginal tax rate for certain adjustments,
   including the majority of amortization of intangible assets, whereas the tax impact of other adjustments, including restructuring initiatives, depends
   on whether the amounts are deductible in the respective tax jurisdictions and the applicable tax rate(s) in those jurisdictions. Due to these factors,
   the effective tax rates for the adjustments to our GAAP income before income taxes, for the three months and year ended December 31, 2019,
   were 17.3% and 22.2%, compared with 23.0% and 23.7% for the corresponding periods of the prior year.

(e)The adjustments related primarily to certain acquisition items and prior-period items excluded from GAAP earnings.




Amgen Inc.
Reconciliations of Cash Flows
(In millions)
(Unaudited)

                                                    Three months ended Years ended
                                                       December 31,     December 31,
                                                      2019     2018      2019 2018
Net cash provided by operating activities            $ 2,514 $ 3,194 $ 9,150$ 11,296
Net cash (used in) provided by investing activities    (5,963)  (4,637) 5,709 14,339
Net cash used in financing activities                  (1,929)  (3,568)(15,767)(22,490)
(Decrease) increase in cash and cash equivalents       (5,378)  (5,011) (908) 3,145
Cash and cash equivalents at beginning of period        11,415   11,956 6,945 3,800
Cash and cash equivalents at end of period           $ 6,037 $ 6,945 $ 6,037$ 6,945

                                                    Three months ended Years ended
                                                       December 31,    December 31,
                                                      2019     2018     2019 2018
Net cash provided by operating activities            $ 2,514 $ 3,194 $ 9,150$ 11,296
Capital expenditures                                     (188)    (225) (618) (738)
Free cash flow                                       $ 2,326 $ 2,969 $ 8,532$10,558



Amgen Inc.
Reconciliation of GAAP EPS Guidance to Non-GAAP
EPS Guidance for the Year Ending December 31, 2020
(Unaudited)

GAAP diluted EPS guidance                $10.85 —$11.65
Known adjustments to arrive at non-GAAP*:
Acquisition-related expenses (a)          3.95 — 4.00
Non-GAAP diluted EPS guidance            $14.85 —$15.60

* The known adjustments are presented net of their related tax impact, which amount to approximately $1.10 to $1.11 per share.

(a) The adjustments relate primarily to noncash amortization of intangible assets acquired in business combinations.

Our GAAP diluted EPS guidance does not include the effect of GAAP adjustments triggered by events that may occur subsequent to this press release
such as acquisitions, asset impairments, litigation and changes in the fair value or our contingent consideration.
         Case 2:21-cv-01816 Document 1-43 Filed 02/26/21 Page 12 of 12 Page ID #:496
Reconciliation of GAAP Tax Rate Guidance to Non-GAAP
Tax Rate Guidance for the Year Ending December 31, 2020
(Unaudited)

GAAP tax rate guidance                       10.5% —11.5%
Tax rate of known adjustments discussed above     3%
Non-GAAP diluted EPS guidance                13.5% —14.5%




    View original content to download multimedia:http://www.prnewswire.com/news-releases/amgen-reports-fourth-quarter-and-full-year-2019-
financial-results-300996505.html

SOURCE Amgen
